Case 5:20-cv-00449-JVS-GJS Document 71 Filed 07/23/20 Page 1 of 1 Page ID #:565


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     BRIAN FINANDER and                        No. CV 5:20-cv-00449-JVS (GJS)
       MARLENE FINANDER,
12
                    Plaintiffs
13                                               JUDGMENT
              v.
14
       RIVERSIDE COUNTY [California],
15     et al.,
16                  Defendants.
17
18
19          Pursuant to the Court’s Order Accepting Findings and Recommendations of
20    United States Magistrate Judge,
21
22          IT IS ADJUDGED THAT this action is dismissed with prejudice.
23
24
25
26    DATE: July 23, 2020               __________________________________
                                             JAMES V. SELNA
27                                           UNITED STATES DISTRICT JUDGE
28
